DETAILED ACTION
This is the final office action regarding application number 16/484008, filed on August 06, 2019, which is a 371 of PCT/CN2017/000147, filed on February 09, 2017. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on October 26, 2021 has been entered. Claims 1-2, 4-10 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome most of the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed on July 26, 2021. 
Drawings
The drawings are objected to because 
The available drawing at the office shows the following Fig. 1A with part of the drawing missing. The applicant is requested to submit the complete drawing.

    PNG
    media_image1.png
    325
    385
    media_image1.png
    Greyscale


Fig. 1A of the instant application available to the office for examination
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Interpretation
The claimed “light metal” is interpreted as “a metal or alloy of low density (as aluminum, magnesium, titanium and beryllium, and alloys composed predominantly of one or more of these metals)” as defined in Merriam-Webster dictionary. 
Claim Objections
Claim 1 objected to because of the following informalities: 
Typing error in 

    PNG
    media_image2.png
    46
    431
    media_image2.png
    Greyscale
 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-2, 4-10 are rejected under 35 USC 103 as being unpatentable.
Claims 1-2, 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al., WO 2016043278 (hereafter Naito et al.) and in view of Ogura et al., JP 2012115876 (hereafter Ogura et al.), Nakagawa et al., WO 2015129231A1 (hereafter Nakagawa et al.), Evertsson et al., The thickness of native oxides on aluminum alloys and single crystals, 2015 (hereafter Evertsson) and Capostagno et al., US 20180045232(hereafter Capostagno). 
Regarding claim 1, Naito et al. teaches a circular shaped laser joint of two metals. Naito et al. teaches

    PNG
    media_image3.png
    645
    637
    media_image3.png
    Greyscale

Fig. 1 of Naito et al. teaches welding joints 10,20,30 between two overlapping metals 
“A method of laser welding together two or more light metal workpieces, the method comprising:
“directing a laser beam at a top surface of a workpiece stack-up that comprises two or more overlapping light metal workpieces,” (Fig. 1 teaches laser welding method to form multiple beads on top surface of workpiece 5)
“the workpiece stack-up comprising at least a first light metal workpiece and a second light metal workpiece that overlap within a welding region,” (Fig. 1 and Page 11, paragraph 5 teaches laser welding joint of a stack-up of aluminum alloy)
“the first light metal workpiece providing the top surface of the workpiece stack-up and the second light metal workpiece providing a bottom surface of the workpiece stack-up,” (Fig. 1 and Page 11, paragraph 5 teaches laser welding joint of a stack-up of aluminum alloy)
“and wherein each pair of adjacent overlapping light metal workpieces within the workpiece stack-up establishes a faying interface there between,” (annotated Fig. 1)
“the laser weld joint fusion welding the two or more overlapping light metal workpieces together within the welding region.” (Page 3, paragraph 3 teaches fusion line formed on the welding joint through laser welding) 

    PNG
    media_image4.png
    449
    748
    media_image4.png
    Greyscale

Annotated Figure 10 of Nakagawa et al.
“at a beam travel speed of 8 m/min or greater to grow and develop a melt puddle that extends inwards and downwards from the closed-curved weld path on the top surface of the workpiece stack-up,” (Naito et al. teaches welding speed as a result effective variable in page 2, paragraph 4 “thermal deformation can be reduced by appropriately setting welding conditions such as welding speed”. However, modified Naito does not teach a welding speed of 8 m/min or greater.   
Nakagawa et al. teaches a two-step laser welding method to join multiple metal plates through multiple scanning of a spiral path. Nakagawa et al. teaches in Fig. 10 a melt puddle 22 extending inwards and downwards from the top 
“the melt puddle penetrating the workpiece stack-up from the top surface of the workpiece stack-up towards the bottom surface and intersecting each faying interface established within the welding region of the workpiece stack-up” (melt puddle 22 in annotated Fig. 10 of Nakagawa)
“and allowing the melt puddle to solidify into a laser weld joint comprised of resolidified composite workpiece material,” ( resolidified region 29 in annotated Fig. 10 of Nakagawa)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of Naito to set the laser speed to 8m/min or greater as taught by Nakagawa et al. One of ordinary skill in the art would have been motivated to do so because “generation of bubbles can be suppressed and a good welding state can be 
 “advancing a beam spot of the laser beam relative to the top surface of the workpiece stack-up such that the beam spot is advanced multiple times along a closed-curved weld path” (The combination of Naito and Nakagawa teaches each claimed limitation, as detailed above, but does not teach multiple scans to create melt pool.
 Ogura et al. teaches a laser welding method to join multiple metal plates with repeated scans along a closed path. Ogura et al. teaches repeated scanning of the closed curved path 11L by laser 11, 12, 13 in Fig. 3. 

    PNG
    media_image5.png
    460
    731
    media_image5.png
    Greyscale


Fig. 3 of Ogura et al. teaches scan 1,2, and 3 repeated over the same circular path 11L
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of Naito et al. to add multiple scanning of the welded region to develop a melt pool as taught by Ogura et al. One of ordinary skill in the art would have been motivated to do so in order “to reduce the occurrence of welding defects” as taught by Ogura et al. in page 7, paragraph 2.)
“at least one of the first light metal workpiece and the second light metal workpiece comprising s a coating comprising an oxide;” (Naito teaches aluminum alloy as light metal workpiece in Page 11, paragraph 5. Naito does not explicitly teach an oxide coating on Aluminum alloy. 
Evertsson teaches the oxidation properties of Aluminum and its alloys. Evertsson teaches in Introduction “the amorphous native aluminum oxide film which is formed spontaneously at ambient pressures and at low temperatures dictates the properties of functional aluminum.” Hence it is implied that aluminum or aluminum alloy of Naito has a native oxide layer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the aluminum 
“the advancing causing fragmenting of the coating to create oxide coating fragments; forming a conglomeration on the top surface, the conglomeration comprising the oxide coating fragments;” (The combination of Naito, Nakagawa, Ogura, and Evertsson teaches each claimed limitation, as detailed above, but does not teach conglomeration of coating fragments on the weld top surface. 
Capostagno teaches a method to form a weld been multiple metallic materials in a welding pattern. Capostagno further teaches aluminum as the metallic material in paragraph [2]. Additionally, Capostagno teaches an anodized coating on the material before welding in paragraphs [187] and [196].  
Fig. 21, and 31 of Capostagno teaches conglomeration 132 on top surface of the weld 8 and 310 respectively. Paragraph [110] teaches “Vapour pressure caused by the rapid heating of the first material 1 causes at least some of the first material 1 to be injected into the hole 71 or ejected from the hole 71. This is shown by the material 131 being injected into the key hole 133 formed in the second material 2, and the material 132 being emitted out of the hole 71. The materials 131 and 132 may be in the vapour phase, fluid phase, solid phase, or a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method in in Naito so that the coating oxides would conglomerate at the top surface of weld as taught in Capostagno. One of ordinary skill in the art would have been motivated to do so to improve shear resistance and ohmic resistance of the weld as taught in paragraph [204] in Capostagno. Additionally, the limitation recites the effects of advancing the laser spot multiple times along a closed curve path. The conglomeration of oxide is a result of the advancing step. MPEP 2112.01-I states "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In 

    PNG
    media_image6.png
    616
    641
    media_image6.png
    Greyscale

Fig. 13 of Capostagno teaches metal and metal oxide getting fragmented during welding

    PNG
    media_image7.png
    644
    951
    media_image7.png
    Greyscale

Fig. 31 of Capostagno teaches metal and metal oxide conglomerate on top weld surface 
Regarding claim 2,
“The method set forth in claim 1, wherein the first light metal workpiece has an exterior outer surface and a first faying surface, and the second light metal workpiece has an exterior outer surface and a second faying surface, the exterior outer surface of the first light metal workpiece providing the top surface of the workpiece stack-up and the exterior outer surface of the second light metal workpiece providing the bottom surface of the workpiece stack-up, and wherein the first and second faying surfaces of the first and second light metal workpieces overlap and confront to establish a faying interface.” (Annotated Fig. 1 of Naito et al.)
Regarding claim 4,
“The method set forth in claim 1, wherein each of the two or more overlapping light metal workpieces is an aluminum workpiece.” (Naito et al. teaches the metal workpieces can be aluminum alloy in page 11, paragraph 4.)
Regarding claim 6, 
“The method set forth in claim 1, wherein the closed-curve weld path is a circle weld path.” (Fig. 1 of Naito et al.)
Regarding claim 7, 
“The method set forth in claim 6, wherein the circle weld path has a diameter that ranges from 4 mm to 12 mm.” (Naito et al. teaches “The first weld bead 10 is formed, for example, with an outer diameter of 3 mm or more and 15 mm or less” in page 5, paragraph 6. Hence the claimed range lies inside the ranges taught in prior art and a prima facie case of obviousness exists. MPEP 2144.05-I.) 
Regarding claim 8,
“The method set forth in claim 1, wherein the beam spot of the laser beam is advanced completely along the closed-curve weld path anywhere from four times to eighty times.” (Naito et al. does not explicitly teach iteration of the beam. Ogura et al. teaches in Fig. 2 and 3 iteration of the laser beam along the same radius R1 three times which is close to the claimed range of 4 to 80. Moreover, Ogura et al. teaches multiple pattern and iterations of laser path to join two metal work pieces without defect in Fig. 5, 7 to 10. Thus iteration of laser beam along the same weld area is established as a result effective variable. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of Naito et al. to add multiple scanning of the welded region to develop a melt pool as taught by Ogura et al. One of ordinary skill in the art would have been motivated to do so in order “to reduce the occurrence of welding defects” as taught by Ogura et al. in page 7, paragraph 2. Additionally, the range claimed in instant claim is close to the range established in prior art and hence is obvious. MPEP 2144.05-I.)
Regarding claim 9, 
The method set forth in claim 8, wherein the laser beam is advanced along the closed-curve weld path at a beam travel speed that ranges from 10 m/min to 50 m/min. (Naito et al. teaches the moving speed of a laser beam needs to be adjusted to achieve good welding in page 10, paragraph 4. Naito et al. also teaches a speed of 4m/min in page 12, paragraph 5. However, Naito et al. does not explicitly teach a speed from 10m/min to 50m/min. 
Nakagawa teaches in Page 16, paragraph 5-6 of attached machine translation a scanning speed of 10 m/min or 8.7 m/min to achieve melt puddle based on plate material, plate thickness, radius of processing region, and laser beam output. Thus scanning speed is established as result effective variable in the art. Moreover, since the claimed range of 10 m/min to 50 m/min overlaps with the range 10 m/min disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05-I.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of Naito to set the laser speed to 10m/min or greater as taught by Nakagawa et al. One of ordinary skill in the art would have been motivated to do so because “generation of bubbles can be suppressed and a good welding state can be realized,” as taught by Nakagawa et al. in page 18, paragraph 2 of the attached machine translation.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito, Ogura et al., Nakagawa et al., Evertsson, and Capostagno as applied to claim 1 above, and further in view of Wang, US 20060175315(hereafter Wang) . 
 “The method set forth in claim 1, wherein each of the two or more overlapping light metal workpieces is a magnesium workpiece.” (The primary combination of references in claim 1 does not explicitly teach Magnesium workpieces. Wang teaches a fusion welding system to join a set of overlapping workpieces. Wang teaches workpieces can be formed of magnesium alloys in paragraph [18]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the welding method of modified Naito et al. to magnesium workpieces as taught by Wang. One of ordinary skill in the art would have been motivated to do so “to weld a greater plurality or structural components having variable thickness” as taught by Wang in paragraph [18]. )
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al., Ogura et al., Nakagawa et al., Evertsson, and Capostagno as applied to claim 1 above, and further in view of P. Kah, J. Lu, J. Martikainen and R. Suoranta, "Remote Laser Welding with High Power Fiber Lasers," Engineering, Vol. 5 No. 9, 2013, pp. 700-706. doi: 10.4236/eng.2013.59083, (hereafter Kah et al.).
“The method set forth in claim 1, wherein the laser beam is a solid-state laser beam, and wherein advancing the laser beam multiple times along the closed-curved weld path is performed by a remote laser welding apparatus.” (The primary combination of references in claim 1 does not explicitly teach a solid-state laser. Kah et al. teaches remote laser welding systems with Nd:YAG laser, fiber laser, or disk laser in Introduction. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the laser system of modified Naito et al. to a remote laser welding apparatus with fiber laser as taught in Kah et al. One of ordinary skill in the art would have been motivated to do so because it “offers increased flexibility, high operational speed, and reduced cycle time to process a wide range of workpieces” as taught by Kah et al. in abstract.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/614561 (hereafter '561) in view of Ogura and Nakagawa. ‘561 teaches the elements of claim 1 of instant application. However, ‘561 does not explicitly teach coating the materials with oxide or a beam speed of 8 m/min or greater. 
Evertsson teaches that aluminum or aluminum alloys have a native oxide coating on the surface as discussed in claim 1. Hence it is implied in ‘561 that aluminum workpieces would have native oxide coating in them.
Nakagawa teaches a travel speed of 10 m/min in page 16 as discussed above in claim 1 which overlaps with the claimed range of 8 m/min or greater. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of ‘561 to add a traveling speed of 10m/min as taught in Nakagawa. One of ordinary skill in the art would have been motivated to do so because “generation of bubbles can be suppressed and a good welding state can be realized,” as taught by Nakagawa et al. in page 18, paragraph 2 of the attached machine translation.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/336333 (hereafter '333) in view of Ogura and Nakagawa. ‘333 teaches the elements of claim 1 of instant application. However, ‘333 does not teach “the beam spot is advanced multiple times”. 
Ogura teaches the laser beam travels along a closed path multiple times in Fig. 2 and 3 as discussed above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of ‘333 to add multiple scanning of the welded region to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/499605 (hereafter '605) in view of Ogura. ‘605 teaches the elements of claim 1 of instant application. However, ‘605 does not teach “the beam spot is advanced multiple times along a closed-curved weld path”. Ogura teaches the laser beam travels along a closed path multiple times in Fig. 2 and 3. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of ‘605 to add multiple scanning of the welded region to develop a melt pool as taught by Ogura et al. One of ordinary skill in the art would have been motivated to do so in order “to reduce the occurrence of welding defects” as taught by Ogura et al. in page 7, paragraph 2.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/484010 (hereafter '010) in view of Ogura. ‘010 teaches the elements of claim 1 of instant application. However, ‘010 does not teach “the beam spot is advanced multiple times along a closed-curved weld path”. Ogura teaches the laser beam travels along a closed path multiple times in Fig. 2 and 3. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of ‘010 to add multiple scanning of the welded region to develop a melt pool as taught by Ogura et al. One of ordinary skill in the art would have been motivated to do so in order “to reduce the occurrence of welding defects” as taught by Ogura et al. in page 7, paragraph 2.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/097689 (hereafter '689) in view of Capostagno. ‘689 teaches the elements of claim 1 of instant application. However, ‘689 does not teach oxide coating of materials. Capostagno teaches coating materials with anodization 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. patent 10946479(hereafter ‘479)
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of US Patent 10953497(hereafter ‘497) in view of Nakagawa and Capostagno. ‘497 teaches the elements of claim 1 of instant application. However, ‘497 does not teach “a beam travel speed of 8 m/min or greater” and oxide coating. 
Nakagawa teaches a travel speed of 10 m/min in page 16 as discussed above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of ‘497 to add a traveling speed of 10m/min as taught in Nakagawa. One of ordinary skill in the art would have been motivated to do so because “generation of bubbles can be suppressed and a good welding state can be realized,” as taught by Nakagawa et al. in page 18, paragraph 2 of the attached machine translation. 
Capostagno teaches coating materials with anodization in Fig. 25. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the coating in ‘689 so that the coating oxides would conglomerate at the top surface of weld as taught in Capostagno. One of ordinary skill in the art would have been motivated to do so to improve shear resistance and ohmic resistance of the weld as taught in paragraph [204] in Capostagno. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. patent 10953494(hereafter ‘494) in view of Ogura. ‘494 teaches the elements of claim 1 of instant application. However, ‘494 does not teach “the beam spot is advanced multiple times along a closed-curved weld path”. Ogura teaches the laser beam travels along a closed path multiple times in Fig. 2 and 3. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of ‘494 to add multiple scanning of the welded region to develop a melt pool as taught by Ogura et al. One of ordinary skill in the art would have been motivated to do so in order “to reduce the occurrence of welding defects” as taught by Ogura et al. in page 7, paragraph 2. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10675713(hereafter ‘713) in view of Nakagawa. ‘713 teaches the elements of claim 1 of instant application. However, ‘713 does not teach “a beam travel speed of 8 m/min or greater”. Nakagawa teaches a travel speed of 10 m/min in page 16 as discussed above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of ‘713 to add a traveling speed of 8m/min or greater as taught in Nakagawa. One of ordinary . 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10195689(hereafter ‘689). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claims 1-20 of ‘689.

Response to Arguments
Applicant’s arguments filed on October 26, 2021 with respect to claim(s) 1-2, and 4-10 have been considered but are moot because the new ground of rejection based on the amendment of claims. 
The applicant argues on Page 11 that Fig. 1A shows element 44. However, the available drawing to the office shows the following Fig. 1A with part of the drawing missing. The applicant is requested to submit the complete drawing.

    PNG
    media_image1.png
    325
    385
    media_image1.png
    Greyscale



The applicant amended claim 1 to include the following limitations and argued that this makes the method distinguishable over Naito, Ogura, and Nakagawa on pages 12-16. 

    PNG
    media_image8.png
    172
    886
    media_image8.png
    Greyscale

However, upon further consideration, a new ground(s) of rejection is made in view of Naito, Ogura, Nakagawa, Evertsson, and Capostagno as discussed below.
“at least one of the first light metal workpiece and the second light metal workpiece comprising s a coating comprising an oxide;” (Naito teaches aluminum alloy as light metal workpiece in Page 11, paragraph 5. Naito does not explicitly teach an oxide coating on Aluminum alloy. 
Evertsson teaches the oxidation properties of Aluminum and its alloys. Evertsson teaches in Introduction “the amorphous native aluminum oxide film which is formed spontaneously at ambient pressures and at low temperatures dictates the properties of functional aluminum.” Hence it is implied that aluminum or aluminum alloy of Naito has a native oxide layer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the aluminum workpieces in Naito et al. with oxide coating as taught in Evertsson. One of ordinary skill in the art would have been motivated to do so in order to reduce corrosion as taught in Introduction section in Evertsson.)
“the advancing causing fragmenting of the coating to create oxide coating fragments; forming a conglomeration on the top surface, the conglomeration comprising the oxide coating fragments;” 
Capostagno teaches a method to form a weld been multiple metallic materials in a welding pattern. Capostagno further teaches aluminum as the metallic material in paragraph [2]. Additionally, Capostagno teaches an anodized coating on the material before welding in paragraphs [187] and [196].  
Fig. 21, and 31 of Capostagno teaches conglomeration 132 on top surface of the weld 8 and 310 respectively. Paragraph [110] teaches “Vapour pressure caused by the rapid heating of the first material 1 causes at least some of the first material 1 to be injected into the hole 71 or ejected from the hole 71. This is shown by the material 131 being injected into the key hole 133 formed in the second material 2, and the material 132 being emitted out of the hole 71. The materials 131 and 132 may be in the vapour phase, fluid phase, solid phase, or a combination of at least two of the forgoing material phases. Molten second material 81 can then flow into the hole 71 as shown with reference to FIG 14.” Even though Capostagno does not explicitly teach that 132 comprises fragment of coating oxide, it is implicit that rapid heating and laser beam would have to cause fragmentation of the top coating layer of material 1 to make hole 71 as well as 133 and part of the fragments would be present in 132 that eventually conglomerates on top surface of weld. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method in in Naito so that the coating oxides would conglomerate at the top surface of weld as taught in Capostagno. One of ordinary skill in the art would have been motivated to do so to improve shear resistance and ohmic resistance of the weld as taught in paragraph [204] in Capostagno. Additionally, the limitation recites the effects of advancing the laser spot multiple times along a closed curve path. The conglomeration of oxide is a result of the advancing step. MPEP 2112.01-I states "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, the advancing step is taught in prior art and hence obviousness of oxide fragmentation and conglomeration is established.) 

    PNG
    media_image6.png
    616
    641
    media_image6.png
    Greyscale

Fig. 13 of Capostagno teaches metal and metal oxide getting fragmented during welding

    PNG
    media_image7.png
    644
    951
    media_image7.png
    Greyscale

Fig. 31 of Capostagno teaches metal and metal oxide conglomerate on top weld surface 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAHMIDA FERDOUSI/Examiner, Art Unit 3761            

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761